                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                        DOC #:
 ------------------------------------------------------------- X
                                                                        DATE FILED: 
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :        1:16-cr-656-GHW
                                                               :
 JUNIOR GRIFFIN,                                               :             ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        On April 12, 2021, the Court docketed a motion filed by Junior Griffin, acting pro se. The

motion requested that the Court order his compassionate release pursuant to 18 U.S.C. § 3582(c).

Dkt. No. 879 (the “Motion”). Mr. Griffin’s motion asks for the Court to order his compassionate

release. The Motion provides three bases for the Court to find extraordinary and compelling

reasons for his release. The first is the fact that he suffered a head injury in 2000, which led to brain

surgery and resulted in long term consequences, including impaired cognition. Motion at 1. The

second reason consists of Mr. Griffin’s argument that the Government’s decision to prosecute him

for a crime that was associated with a mandatory minimum sentence was inequitable. He argues that

the Court should take advantage of the compassionate release statute to sentence him substantially

below the mandatory minimum 120 month sentence that the Court originally imposed. Id. at 2-3.

Mr. Griffin also notes that his family would benefit from his return to them. Id. at 3.

        Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf,” a court may reduce such defendant’s sentence if it finds that

“extraordinary and compelling circumstances warrant such a reduction,” and that “such a reduction

is consistent with the applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section 3553(a) to the

extent that they are applicable.” Id. § 3582(c)(1)(A).

        Congress tasked the Sentencing Commission with identifying the circumstances that are

sufficiently extraordinary and compelling to justify a reduction in sentence. United States v. Ebbers,

432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (quoting 28 U.S.C. § 994(t)). As relevant here, the

Commission’s policy statement and its corresponding commentary on § 3582(a)(1)(A) state that a

court may reduce a sentence for “extraordinary and compelling reasons.” The “First Step Act freed

district courts to consider the full slate of extraordinary and compelling reasons that an imprisoned

person might bring before them in motions for compassionate release.” United States v. Brooker, 976

F.3d 228, 237 (2d Cir. 2020). Such circumstances include, but are not limited to, circumstances

where the defendant is “suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” 1 U.S.S.G. § 1B1.13(1)(A) & cmt.

n.1(A). The defendant, however, must not be a danger to the community and the reduction must be

consistent with the Commission’s policy statement. Id. § B1.13(2)–(3).

        Mr. Griffin was convicted after a trial for conspiracy to distribute substantial quantities of

cocaine. Sentencing Transcript (“Tr.”), Dkt. No. 622, at 14:14. Mr. Griffin was responsible for the

sale of large quantities of drugs, which he supplied to other members of the conspiracy. As the

Court observed at sentencing: “It is important to emphasize that his supply fueled a broader

conspiracy that engaged in conduct that injured not only the users of the narcotics that they sold but

the entire community.” Tr. 23:22-25. After evaluating all of the relevant statutory factors, the Court

ultimately sentenced Mr. Griffin principally to the mandatory minimum sentence associated with his

crime—120 months of incarceration.

        Mr. Griffin was born in 1975. Tr. at 24:10-11. He is 46 years old today. At the time of


                                                    2
sentencing, the Court noted that Mr. Griffin is “blessed with good physical and mental health.” Tr.

at 25:16-17.

        At the outset, the Court accepts that Mr. Griffin has satisfied the statutory preconditions to

his Motion. In the Motion, he writes that “30 days have lapsed” since he made an application to the

Bureau of Prisons to bring a motion on his behalf. Motion at 2. The Court accepts his statement

regarding exhaustion at face value for purposes of evaluating the Motion.

        The Court is not persuaded by the defendant’s arguments in support of a finding that

“extraordinary and compelling” reasons exist for his release. A number of courts have found

“extraordinary and compelling circumstances” for the release of an inmate based on the risk

associated with COVID-19 and the incremental additional risk associated with the inmate’s

underlying health conditions. Here, Mr. Griffin does not point to a pre-existing condition that is

associated with an increased risk from COVID-19. He suffered a serious head injury in 2000, which

has had lasting consequences, but the application does not provide sufficient information for the

Court to conclude that he is at substantially higher risk from COVID-19 than others.

        Mr. Griffin’s dissatisfaction with the Government’s charging decision in this case does not

constitute an extraordinary and compelling reason for a change in his sentence. While the Court

does have broad discretion to modify a sentence for extraordinary and compelling reasons, Mr.

Griffin’s desire for a lesser sentence by itself is not such a reason. Nor are his family commitments.

The fact that Mr. Griffin has family outside of prison who would prefer for him not to be there so

that he can be more engaged in their lives is, sadly, not extraordinary. And, while the Court has

broad discretion to consider factors giving rise to extraordinary and compelling circumstances,

United States v. Brooker, 976 F.3d at 237, the Court does not believe that this provides an additional

avenue for an inmate to dispute the propriety of the Court’s original sentencing decision.

        Moreover, even if Mr. Griffin’s health conditions and the incremental risk associated with


                                                    3
the possibility of catching COVID-19 at his facility, or any of his other arguments, were sufficient to

give rise to compelling and extraordinary reason for his release, the Court would not grant the

requested relief.

        In considering all of the § 3553(a) factors, the Court does not believe that a reduction in Mr.

Griffin’s sentence is warranted. While the factor related to the need for Mr. Griffin to receive

medical care arguably weighs somewhat more heavily in favor of a lesser sentence now, the nature of

his crimes was very serious: Mr. Griffin was found to have been the supplier of narcotics to a drug

trafficking organization. The Court’s assessment of all of the other § 3553(a) sentencing factors, all

continue to weigh heavily against a modification of his sentence now.

        In sum, having considered all of the information presented to the Court in connection with

this application, the Court does not believe that a reduction in Mr. Griffin’s sentence is warranted.

His motion is DENIED.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 879, and to mail

a copy of this order to Mr. Griffin by first class mail.

        SO ORDERED.

Dated: May 15, 2021
       New York, New York

                                                                  ___
                                                                   ___________
                                                                   __       _ ____
                                                                               _____
                                                                                  ____
                                                                                     ____
                                                                                     ____
                                                                                     __ ____
                                                                                        ____
                                                                                          __
                                                                                          ____
                                                         __________________________________
                                                                   GREG
                                                                      EGOR
                                                                      EG
                                                                   GREGORY  O Y H. WOODS
                                                                  United States District Judg
                                                                                          Judge




                                                     4
